
	
		I
		111th CONGRESS
		2d Session
		H. R. 5094
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2010
			Mr. Lipinski (for
			 himself and Mr. Wolf) introduced the
			 following bill; which was referred to the Committee on Science and
			 Technology
		
		A BILL
		To authorize the National Science Foundation to carry out
		  a pilot program to award innovation inducement cash prizes in areas of research
		  funded by the National Science Foundation.
	
	
		1.Prize awards
			(a)In
			 generalThe Director of the
			 National Science Foundation shall carry out a pilot program to award innovation
			 inducement cash prizes in any area of research supported by the Foundation. The
			 Director may carry out a program of cash prizes only in conformity with this
			 section.
			(b)TopicsIn
			 identifying topics for prize competitions under this section, the Director
			 shall—
				(1)consult widely
			 both within and outside the Federal Government;
				(2)give priority to high-risk, high-reward
			 research challenges and to problems whose solution could improve the economic
			 competitiveness of the United States; and
				(3)give consideration to the extent to which
			 the topics have the potential to raise public awareness about federally
			 sponsored research.
				(c)Types of
			 contestsThe Director shall
			 consider all categories of innovation inducement prizes, including—
				(1)contests in which
			 the award is to the first team or individual who accomplishes a stated
			 objective; and
				(2)contests in which
			 the winner is the team or individual who comes closest to achieving an
			 objective within a specified time.
				(d)Advertising and
			 announcement
				(1)Advertising and
			 solicitation of competitorsThe Director shall widely advertise
			 prize competitions to encourage broad participation, including by individuals,
			 institutions of higher education, nonprofit organizations, and businesses.
				(2)Announcement
			 through federal register noticeThe Director shall announce each
			 prize competition by publishing a notice in the Federal Register. This notice
			 shall include the subject of the competition, the duration of the competition,
			 the eligibility requirements for participation in the competition, the process
			 for participants to register for the competition, the amount of the prize, and
			 the criteria for awarding the prize, including the method by which the prize
			 winner or winners will be selected.
				(3)Time to
			 announcementThe Director
			 shall announce a prize competition within 18 months after receipt of
			 appropriated funds.
				(e)Funding
				(1)Funding
			 sourcesPrizes under this Act shall consist of Federal
			 appropriated funds and any funds raised pursuant to donations authorized under
			 section 11(f) of the National Science Foundation Act of 1950 (42 U.S.C.
			 1870(f)) for specific prize competitions.
				(2)Announcement of
			 prizesThe Director may not issue a notice as required by
			 subsection (d)(2) until all of the funds needed to pay out the announced amount
			 of the prize have been appropriated or committed in writing by another entity
			 pursuant to paragraph (1).
				(f)EligibilityTo
			 be eligible to win a prize under this section, an individual or entity—
				(1)shall have
			 complied with all of the requirements under this section;
				(2)in the case of a
			 private entity, shall be incorporated in and maintain a primary place of
			 business in the United States, and in the case of an individual, whether
			 participating singly or in a group, shall be a United States citizen or
			 national, or an alien lawfully admitted to the United States for permanent
			 residence; and
				(3)shall not be a
			 Federal entity, a Federal employee acting within the scope of his or her
			 employment, or a person employed at a Federal laboratory acting within the
			 scope of his or her employment.
				(g)Awards
				(1)Number of
			 competitionsThe Director may announce up to 5 prize competitions
			 through the end of fiscal year 2013.
				(2)Size of
			 awardThe Director may determine the amount of each prize award
			 based on the prize topic, but no award shall be less than $1,000,000 or greater
			 than $3,000,000.
				(3)Selecting
			 winnersThe Director may convene an expert panel to select a
			 winner of a prize competition. If the panel is unable to select a winner, the
			 Director shall determine the winner of the prize.
				(4)Public
			 outreachThe Director shall
			 publicly award prizes utilizing the Foundation’s existing public affairs and
			 public outreach resources.
				(h)Administering
			 the competitionThe Director may enter into an agreement with a
			 private, nonprofit entity to administer the prize competition, subject to the
			 provisions of this section.
			(i)Intellectual
			 propertyThe Federal Government shall not, by virtue of offering
			 or awarding a prize under this section, be entitled to any intellectual
			 property rights derived as a consequence of, or in direct relation to, the
			 participation by a registered participant in a competition authorized by this
			 section. This subsection shall not be construed to prevent the Federal
			 Government from negotiating a license for the use of intellectual property
			 developed for a prize competition under this section.
			(j)LiabilityThe
			 Director may require a registered participant in a prize competition under this
			 section to waive liability against the Federal Government for injuries and
			 damages that result from participation in such competition.
			(k)NonsubstitutionAny
			 programs created under this section shall not be considered a substitute for
			 Federal research and development programs.
			(l)Reporting
			 requirementNot later than 5 years after the date of enactment of
			 this Act, the National Science Board shall transmit to Congress a report
			 containing the results of a review and assessment of the pilot program under
			 this section, including—
				(1)a
			 description of the nature and status of all completed or ongoing prize
			 competitions carried out under this section, including any scientific
			 achievements, publications, intellectual property, or commercialized technology
			 that resulted from such competitions;
				(2)any
			 recommendations regarding changes to, the termination of, or continuation of
			 the pilot program;
				(3)an analysis of
			 whether the program is attracting contestants more diverse than the
			 Foundation’s traditional academic constituency;
				(4)an analysis of
			 whether public awareness of innovation or of the goal of the particular prize
			 or prizes is enhanced;
				(5)an analysis of
			 whether the Foundation’s public image or ability to increase public scientific
			 literacy is enhanced through the use of innovation inducement prizes;
			 and
				(6)an analysis of the
			 extent to which private funds are being used to support registered
			 participants.
				(m)Early
			 termination of contestsThe
			 Director shall terminate a prize contest before any registered participant wins
			 if the Director determines that an unregistered entity has produced an
			 innovation that would otherwise have qualified for the prize award.
			(n)Authorization of
			 appropriations
				(1)In
			 general
					(A)AwardsThere
			 are authorized to be appropriated to the Director for the period encompassing
			 fiscal years 2011 through 2013 $12,000,000 for carrying out this
			 section.
					(B)AdministrationOf
			 the amounts authorized in subparagraph (A), not more than 15 percent for each
			 fiscal year shall be available for the administrative costs of carrying out
			 this section.
					(2)Carryover of
			 fundsFunds appropriated for prize awards under this section
			 shall remain available until expended, and may be transferred, reprogrammed, or
			 expended for other purposes as authorized by law only after the expiration of 7
			 fiscal years after the fiscal year for which the funds were originally
			 appropriated. No provision in this section permits obligation or payment of
			 funds in violation of section 1341 of title 31 of the United States Code
			 (commonly referred to as the Anti-Deficiency Act).
				
